MEMORANDUM **
The defendant’s “voluntary cessation of allegedly illegal conduct” did not moot this case. United States v. W.T. Grant Co., 345 U.S. 629, 632, 73 S.Ct. 891, 97 L.Ed. 1303 (1953). The plaintiff has standing to challenge “all barriers” at Ralphs that are related to his disability, not just those identified in the F & F Report. Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1047 (9th Cir.2008).
REVERSED & REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.